 Case 3:16-cv-05381-MAS-TJB Document 70 Filed 01/07/21 Page 1 of 2 PageID: 1544



                                          Law Offices of
                                   Joseph C. Tauriello, Esq. P.C.
                                        221 Witherspoon Street
                                         Princeton, NJ 08542
                                         Voice: (609) 888-6790
                                         Fax: (609) 775-9111
                                      E-Mail: jtauriello@jctlaw.us
                                             www.jctlaw.us


                                            January 7, 2021


Honorable Michael A. Shipp, U.S.D.J.
United States District Court for the District of New Jersey
Clarkson S. Fisher Federal Bld. & U.S. Courthouse
402 E. State Street, Room 7000
Trenton, NJ 08608

       Re:     Atlas Systems, Inc. v. Reddy, et al.
               Case No. 3:16-cv-05381 (MAS)(TJB)

Dear Judge Shipp:

        The undersigned represents Plaintiffs Atlas Systems, Inc., and Atlas Hana LLC (collectively,
“Atlas Systems”) in this matter. I write in accordance with Your Honor’s Memorandum of Opinion
issued on December 4, 2020. I have been in communication with counsel for defendants Anji Reddy and
Vision Soft Consulting, Inc. regarding the $100,000 owed plus incurred counsel fees, which pursuant to
the terms of the previously reached settlement agreement, that plaintiff was to receive full payment on
or before June 1, 2018.
        Counsel for defendants now asserts, without supporting documentation, that notwithstanding the
material representations made on the record on September 11, 2017 that defendants had up to $100,000
in liquid assets, defendants cannot now make payment in full. Plaintiff has requested certain financial
information of defendants to substantiate such a claim which Plaintiff is entitled to receive. To date
defendants have not responded to this request nor provided any financial information. Additionally, there
has been no response regarding Plaintiff’s demand for $20,549.00 representing all counsel fees incurred
since September 11, 2017 plus costs and interest given that the full payment was not made by June 1,
2018 as required.
        While defendants have made a partial payment of $40,000, there has been no response to
Plaintiff’s request for financial information or reply to the demand for reimbursement of the counsel fees
incurred. The supporting documentation for said counsel fees has been provided to counsel.
       Accordingly, I write to Your Honor prior to filing of any motions or a formal application for an
award of Counsel fees as I am not sure how the Court would like the parties to proceed. To the extent a
reasonable agreement cannot be reached based on the full disclosure of all financial information of
defendants, an award of counsel fees may be necessary so that Plaintiff can reduce the settlement to
judgment and seek enforcement through the available legal process to enforce litigants’ rights. These
steps would appear to be necessary to the extent the Court’s involvement cannot resolve this matter.
 Case 3:16-cv-05381-MAS-TJB Document 70 Filed 01/07/21 Page 2 of 2 PageID: 1545

     It is my hope that with the Court’s involvement these additional steps will not become necessary.

                                                  Respectfully submitted,

                                                  /S/ Joseph C. Tauriello

                                                  Joseph C. Tauriello, Esq.
C:   Joel D. Rosen, Esq. (jdrlaw@verizon.net)
     Client
